Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 30, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The jury’s verdict was neither based on insufficient evidence nor was it against the weight of the evidence. Alleged inconsistencies in testimony were properly presented to the jury, and we see no reason to disturb its findings.
Defendant’s claim of ineffective assistance of counsel is without merit, based as it is entirely on defendant’s allegation that his initial attorney failed to secure defendant’s right to testify before the Grand Jury (People v Hunter, 169 AD2d 538, 539, lv denied 77 NY2d 907), and also because there is no evidence in the record to support defendant’s allegation that he informed his attorney of his desire to testify (see, People v Jones, 200 AD2d 441, lv denied 83 NY2d 854; People v Cipolla, 171 AD2d 557).
We perceive no abuse of sentencing discretion, especially considering defendant’s exceptionally serious criminal history. Concur—Murphy, P. J., Ellerin, Wallach, Rubin and Tom, JJ.